Opinión disidente emitida por el
Juez Asociado Señor Re-bollo López.
No obstante reconocer que la opinión mayoritaria emi-tida en el presente caso constituye un admirable y loable esfuerzo por “salvar” una laguna que, desafortunada-mente, existe en nuestro ordenamiento penal, nos vemos imposibilitados de refrendar la misma con nuestro voto de *858conformidad. El principio jurídico que impide que así lo hagamos resulta ser de vital importancia en nuestro orde-namiento jurídico: el principio de legalidad.
I
Como clara, correcta y sucintamente expresara este Tribunal hace más de siete décadas en Pueblo v. Terrasa, 28 D.P.R. 11, 12 (1920):
.. .para que una persona pueda ser castigada como infractora de una ley penal es necesario que el acto o la omisión que se cas-tigue aparezca claramente establecido en la ley, porque no debe quedar convicto un hombre por un delito que no esté claramente definido y castigado por las leyes y jamás debe forzarse el texto de la ley mediante interpretación al efecto de que quede com-prendido en él ningún delito que la Legislatura no haya tenido claramente presente. (Énfasis suplido.)
Conforme, correcta y certeramente, expresamos en Meléndez v. Tribunal Superior, 90 D.P.R. 656, 662 (1964), que el juez es un intérprete —y no un creador— de la ley. Esto es, constituye axioma fundamental, conforme al principio de legalidad, que la Asamblea Legislativa es la que tiene la facultad constitucional exclusiva de tipificar los delitos. A esos efectos, véanse: Art. 8 del vigente Código Penal de Puerto Rico, 33 L.P.R.A. sec. 3031;(1) Pueblo v. Martínez Torres, 116 D.P.R. 793 (1986); Pueblo v. Escambrón Beach Club, 63 D.P.R. 761 (1944); Corretjer v. Tribl. de Distrito, 72 D.P.R. 754 (1951); Pueblo v. Lucret Quiñones, 111 D.P.R. 716 (1981); Pueblo v. Rodríguez Jiménez, 128 D.P.R. 114 (1991).
*859II
Establece el Art. 209 del vigente Código Penal, 33 L.P.R.A. see. 4360, que:
Todo funcionario o empleado público, o jurado, o árbitro, o cualquier persona autorizada en ley para oír o resolver alguna cuestión o controversia, que solicite o reciba, directamente o por persona intermedia, para sí o para un tercero, dinero o cual-quier beneficio, o aceptare una proposición en tal sentido, por realizar un acto regular de su cargo o función, será sancionado con pena de reclusión por un término fijo de nueve (9) años. De mediar circunstancias agravantes, la pena fija establecida po-drá ser aumentada hasta un máximo, de quince (15) años; de mediar circunstancias atenuantes, podrá ser reducida hasta un mínimo de seis (6) años. (Enfasis suplido.)
Por su parte, el Art. 212 del referido Código, 33 L.P.R.A. see. 4363, dispone que:

See. 4363. Oferta de soborno

Toda persona que directamente o por persona intermedia diere o prometiere a un funcionario o empleado público, o ju-rado, o árbitro, o cualquier otra persona autorizada en ley para oír o resolver una cuestión o controversia, o a un testigo, dinero o cualquier beneficio, con el fin previsto en las sees. 4360 a 4362 de este título, será sancionada con la pena de reclusión fijada en la sección correspondiente. (Énfasis suplido.)
Esto es, y como correctamente se señala en la opinión mayoritaria emitida, las referidas disposiciones legales, leídas en conjunto, establecen que:
“Toda persona que directamente o por persona intermedia diere o prometiere a un funcionario o empleado público, o ju-rado, o árbitro, o cualquier otra persona autorizada en ley para oír o resolver una cuestión o controversia, o a un testigo, dinero o cualquier beneficio ... [para realizar un acto regular de su cargo o función] será sancionada con la pena de reclusión fijada en la sección correspondiente.” (Énfasis suplido.) Opinión ma-yoritaria, pág. 848.
*860III
En el presente caso, por más esfuerzos y ejercicios men-tales que se realicen, el agente Adrián García de la Policía de Puerto Rico, que “intervino” con los acusados y a quien alegadamente se le hiciera la oferta de soborno, no es el “funcionario o empleado público” al cual se refieren, o con-templan, los citados Arts. 209 y 212 del Código Penal de Puerto Rico. Ello así, llana y sencillamente, debido a que dicho testigo de cargo, al no ser un empleado bona fide del Departamento de Agricultura de Puerto Rico, no podía re-cibir el dinero ofrecido como soborno “para realizar un acto regular de su cargo o función”, según ello claramente esta-blecen y exigen las antes transcritas disposiciones del Có-digo Penal de Puerto Rico. Opinión mayoritaria, pág. 848.
Dicha “laguna jurídica”, desafortunadamente, no puede ser suplida por este Tribunal. Ello es de la competencia exclusiva de la Asamblea Legislativa. Donde más claro se puede apreciar el error del Tribunal lo sería en el caso de un Jurado. Asumamos, a los fines de ilustración, que el Estado se entera de que una persona intenta sobornar va-rios de los miembros de un Jurado que se encuentra juz-gando un caso criminal. Conforme se resuelve en el día de hoy, el Estado podría hacer pasar como integrantes de ese Jurado a unos agentes encubiertos y éstos ser los “recipien-tes” de la oferta de soborno. Ello es jurídicamente imposible. Los jurados y no los agentes encubiertos, con-forme las disposiciones de los antes citados Arts. 209 y 212 del Código Penal de Puerto Rico, son los únicos autorizados “en ley para oír o resolver alguna cuestión o controversia ...”. En consecuencia, no se podría cometer el delito a tra-vés de agentes encubiertos.
En cuanto al caso específico hoy ante nuestra considera-ción, el Tribunal intenta obviar el obstáculo al cual se en-frenta expresando que el agente encubierto había suscrito “los documentos pertinentes a los fines de ocupar la posi-*861ción de Ayudante Especial del Administrador de la Admi-nistración para el Desarrollo Agrícola, a cargo de los Pro-gramas de Intercambio de Café”. (Énfasis suplido.) Opinión mayoritaria, pág. 846. La mencionada maniobra, llevada a cabo en dicha agencia administrativa con el obvio propósito de “cualificar” al encubierto como empleado de la misma, no pasa de ser una ficción o engaño (sham). Para rechazarla, por impropia e improcedente, basta con cues-tionarse si ese agente contaba con los requisitos necesa-rios, de estudio y de experiencia, pára ocupar la mencio-nada plaza de “Ayudante Especial del Administrador”.
IV
En resumen, y por entender que el Tribunal está ac-tuando ultra vires —al crear una nueva modalidad del de-lito de oferta de soborno— disentimos.

 Dispone el Art. 8 que:
“No se instará acción penal contra persona alguna por un hecho que no esté expresamente definido por la ley como delito, ni se impondrán penas o medidas de seguridad que la ley no hubiere previamente establecido.
“No se podrán crear por analogía delitos, penas, ni medidas de seguridad.” 33 L.P.R.A. see. 3031.